DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reductant supply of claims 1 and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12, 13, 15, 16, 21, 23, 24 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, 30 and 31, there is no support for the constituent being urea or for a consultant in general being used. The specification in paragraph [0002] talks about urea being injected in the prior art, but does not mention urea being used as a reductant to a constituent, especially in the present invention. Paragraph [0025] 

Claims 2-4, 6, 8, 9, 12, 13, 15, 16, 21, 23, 24 and 27-29 are rejected for depending form a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 12-13, 15, 24, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (2008/0022663) in view of Lincoln (3,680,781).
Regarding claim 1, Dodge et al. shows a nozzle (end of tube 44), comprising: a nozzle body extending from a proximal end to a distal end along a central longitudinal axis of the nozzle, wherein the proximal end of the nozzle body defines a first inlet (inner tube for urea) and a second inlet (outer tube for air), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (48) centered on an outlet axis that is substantially parallel to the central longitudinal axis; an inner tube (38) disposed within the nozzle body and extending along the central longitudinal axis from the proximal end of the nozzle body to a terminal end of the inner tube, a wall of the inner tube being defined between an inner surface of the inner tube 
But fails to disclose, that the chamber has a maximum transverse dimension of the chamber being greater than a maximum transverse dimension of the second channel, the maximum transverse dimension of the chamber extending between diametrically opposed points on the second internal surface of the nozzle body along the radial direction, the maximum transverse dimension of the second channel extending between diametrically opposed points on the first internal surface of the 
However, Lincoln shows a nozzle that includes a nozzle body (10) extending from a proximal end to a distal end along a central longitudinal axis of the nozzle, wherein the proximal end of the nozzle body defines a first inlet (25) and a second inlet (28), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (G) centered on an outlet axis that is substantially parallel to the central longitudinal axis (fig 2); an inner tube (12) disposed within the nozzle body and extending along the central longitudinal axis from the proximal end of the nozzle body to a terminal end of the inner tube, a wall of the inner tube being defined between an inner surface of the inner tube and an outer surface of the inner tube along a radial direction, the radial direction being perpendicular to the central longitudinal axis (fig 2), the inner surface of the inner tube defining a first channel (inside of 12), the terminal end being in fluid communication with the first inlet via the first channel (fig 2), the terminal end including a terminal surface that faces toward the first inlet along the central longitudinal axis (fig 2), the wall of the inner tube defining a plurality of orifices (14) therethrough;2Application No. 16/249,651 Caterpillar INF 18-0882 a second channel (20) defined between a first internal surface of the nozzle body and the outer surface of the inner tube (fig 2), the second channel being in fluid communication with the first channel via the plurality of orifices (fig 2); and a chamber (42 and the space between 10 and 12 downstream of 18) defined at least in part by a second internal surface of the nozzle body, the chamber being disposed between the terminal end of the inner tube and the distal end of the nozzle body along the central longitudinal axis (fig 2), the chamber has a maximum transverse dimension 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the nozzle of Dodge et al. with the nozzle of Lincoln in order to atomize and spray liquids over a wide range of flow rates as taught by Lincoln (col 3, lines 36-43).
Regarding claim 2, the plurality of orifices is circumferentially disposed around the inner tube, the plurality of orifices comprising at least a first row of orifices and a second row of orifices (fig 2, Lincoln) spaced from the first row of orifices in a direction substantially parallel to the central longitudinal axis (see figure 2).
Regarding claim 6, the inner tube is supported within the nozzle by one or more protrusions (18) coupled to the nozzle body, the one or more protrusions at least partially extending through the second channel (figure 2).
Regarding claims 28 and 29, wherein the terminal surface encloses the terminal end of the inner tube (see figure 2).
Regarding claims 30 and 31, the constituent is urea.
Regarding claim 7, Dodge et al. shows A nozzle (end of tube 44), comprising: a nozzle body (48) having a proximal end and a distal end, the proximal end including at 
But fails to show a second row of fluid passages extending through the inner tube along the radial direction and fluidly connecting the first channel to the second channel, wherein the second row of fluid passages is spaced apart from the first row of fluid passages along the longitudinal direction.
Lincoln shows a nozzle that includes a nozzle body (10) extending from a proximal end to a distal end along a central longitudinal axis of the nozzle, wherein the proximal end of the nozzle body defines a first inlet (25) and a second inlet (28), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (G) centered on an outlet axis that is substantially parallel to the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the nozzle of Dodge et al. with the nozzle of Lincoln in order to atomize and spray liquids over a wide range of flow rates as taught by Lincoln (col 3, lines 36-43).
Regarding claim 8, the inner tube is disposed within the second channel (see figure 2 of Lincoln); the central longitudinal axis extends substantially centrally through the first channel; and the central longitudinal axis extends substantially centrally through the second channel (channels appear to be concentric to axis in figure 2).

Regarding claim 12, the nozzle further comprises a chamber (42) interposed between the terminal end of the inner tube and the distal end of the nozzle (fig 2).
Regarding claim 13, the chamber includes an inlet end disposed adjacent to the terminal end of the inner tube and an outlet end disposed adjacent to the distal end of the nozzle (fig 2); the inlet end includes a first cross-sectional area extending between diametrically opposed points on an interior surface of the nozzle body (fig 2 between 10 and 12); and the outlet end includes a second cross-sectional area extending between diametrically opposed points on the interior surface of the nozzle body (between 32 and 12), the second cross-sectional area being less than the first cross-sectional area (fig 2).
Regarding claim 15, individual fluid passages of the first row of fluid passages are substantially equally spaced about a circumferential direction (fig 2 Lincoln), the circumferential direction extending around the central longitudinal axis; and individual fluid passages of the second row of fluid passages are substantially equally spaced about the central longitudinal axis circumferential direction (figure 2).
Regarding claim 24, the terminal surface is oriented substantially perpendicularly to the central longitudinal axis (figure 2 Lincoln, the end of the internal channel of 12 is substantially perpendicular to the longitudinal axis).

s 1-4, 7-9, 12-13, 15, 16, 21, 23, 24, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (2008/0022663) in view of Terrade et al. (4,645,129).
Regarding claim 1, Dodge et al. shows a nozzle (end of tube 44), comprising: a nozzle body extending from a proximal end to a distal end along a central longitudinal axis of the nozzle, wherein the proximal end of the nozzle body defines a first inlet (inner tube for urea) and a second inlet (outer tube for air), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (48) centered on an outlet axis that is substantially parallel to the central longitudinal axis; an inner tube (38) disposed within the nozzle body and extending along the central longitudinal axis from the proximal end of the nozzle body to a terminal end of the inner tube, a wall of the inner tube being defined between an inner surface of the inner tube and an outer surface of the inner tube along a radial direction, the radial direction being perpendicular to the central longitudinal axis, the inner surface of the inner tube defining a first channel (inside of 40), the terminal end being in fluid communication with the first inlet via the first channel, the first channel being fluidly coupled to a reductant supply containing a reductant to deliver the reductant from the reductant supply to the first channel, the reductant including a constituent from the group of constituents consisting of urea, ammonia gas, liquefied anhydrous ammonia, ammonium carbonate, and an ammine salt solution (urea solution), the terminal end including a terminal surface that faces toward the first inlet along the central longitudinal axis (fig 2), the wall of the inner tube defining a plurality of orifices (40) therethrough;2Application No. 16/249,651 Caterpillar INF 18-0882 a second channel defined between a first internal surface of the nozzle body and the outer surface of the inner 
But fails to disclose, that the chamber has a maximum transverse dimension of the chamber being greater than a maximum transverse dimension of the second channel, the maximum transverse dimension of the chamber extending between diametrically opposed points on the second internal surface of the nozzle body along the radial direction, the maximum transverse dimension of the second channel extending between diametrically opposed points on the first internal surface of the nozzle body along the radial direction, the first channel and the second channel each being in fluid communication with the outlet via the chamber.
However, Terrade et al. shows a nozzle that includes a nozzle body (62 and 46) extending from a proximal end to a distal end along a central longitudinal axis of the nozzle, wherein the proximal end of the nozzle body defines a first inlet (60) and a second inlet (66), and wherein the distal end of the nozzle body is disposed opposite the proximal end and includes an outlet (50) centered on an outlet axis that is substantially parallel to the central longitudinal axis (fig 2, outlets 50 are centered on the longitudinal axis); an inner tube (4) disposed within the nozzle body and extending along the central longitudinal axis from the proximal end of the nozzle body to a terminal end of the inner tube, a wall of the inner tube being defined between an inner surface of the inner tube and an outer surface of the inner tube along a radial direction, the radial 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the nozzle of Dodge et al. with the nozzle of Terrade et al. in order to atomize and spray liquids out of separate streams as tight by Terrade et al. (abstract).

Regarding claim 3, the second internal surface includes a first circumferential portion, a second circumferential portion, and a third circumferential portion, the third circumferential portion is disposed between the first circumferential portion and the second circumferential portion along the central longitudinal axis, the second circumferential portion is disposed between the third circumferential portion and the distal end of the nozzle body along the central longitudinal axis, the first circumferential portion tapers away from the central longitudinal axis along the radial direction as the first circumferential portion extends along the central longitudinal axis from proximate the terminal end of the inner tube toward the third circumferential portion: the second circumferential portion tapers toward the central longitudinal axis along the radial direction as the second circumferential portion extends along the central longitudinal axis from proximate the third circumferential portion toward the distal end of the nozzle body: the third circumferential portion is substantially cylindrical: the first circumferential portion is disposed at an inlet end of the chamber; and the second circumferential portion is disposed at an outlet end of the chamber (fig 2 of Terrade teaches this chamber 54), and an entirety of the second internal surface is disposed within an exhaust duct that is configured to receive an exhaust gas from an engine (this is true in the above combination).

Regarding claims 28 and 29, wherein the terminal surface encloses the terminal end of the inner tube (see figure 2 Terrade).
Regarding claims 30 and 31, the constituent is urea (dodge).
Regarding claim 21, the first circumferential portion has a first length extending in a direction parallel to the central longitudinal axis (any length of 34 of Terrade); the second circumferential portion has a second length extending in the direction parallel to the central longitudinal axis, the second length being greater than the first length (a length of 54 can be chosen that is linger than a length of 34); and the third circumferential portion has a third length extending in the directional parallel to central longitudinal axis, the third length being greater than the second length (a third length of 52 can be longer then the second and first lengths if the first and second lengths that are chosen are shorter than 52). 
Regarding claim 27, the outlet includes an outlet wall defining a plurality of outlet openings there through (50 of Terrade), and an internal surface of the outlet wall 

Regarding claim 7, Dodge et al. shows A nozzle (end of tube 44), comprising: a nozzle body (48) having a proximal end and a distal end, the proximal end including at least a first inlet (for the inner tube) and a second inlet 9fir the outer tube), the distal end including an outlet (fig 2, 48, 52); and an inner tube (34) extending from the proximal end to a terminal end of the inner tube along a longitudinal direction that is parallel to a central longitudinal axis of the nozzle (fig 2), the terminal end including a terminal surface that faces toward the first inlet along the longitudinal direction (fig 2), the inner tube at least partly defining: a first channel (inside 34) fluidly connected to the first inlet, a second channel fluidly connected to the second inlet, a first row of fluid passages (40) extending through the inner tube along a radial direction and fluidly connecting the first channel to the second channel, the radial direction being perpendicular to the longitudinal direction, and 5Application No. 16/249,651 Caterpillar INF 18-0882wherein the first channel is fluidly coupled to a reductant supply containing a reductant to deliver the reductant from the reductant supply to the first channel, the reductant including a constituent from the group of constituents consisting of urea, ammonia gas, liquefied anhydrous ammonia, ammonium carbonate, and an ammine salt solution (urea, abstract).
But fails to show a second row of fluid passages extending through the inner tube along the radial direction and fluidly connecting the first channel to the second channel, wherein the second row of fluid passages is spaced apart from the first row of fluid passages along the longitudinal direction.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the nozzle of Dodge et al. with the 
Regarding claim 8, the inner tube is disposed within the second channel (see figure 2 of Terrade); the central longitudinal axis extends substantially centrally through the first channel; and the central longitudinal axis extends substantially centrally through the second channel (channels appear to be concentric to axis in figure 2).
Regarding claim 9, wherein the inner tube includes: a length extending along the longitudinal direction (fig 2): an inner surface defining at least a portion of the first channel (fig 2); and an outer surface defining at least a portion of the second channel (see figure 2).
Regarding claim 12, the nozzle further comprises a chamber (54 Terrade) interposed between the terminal end of the inner tube and the distal end of the nozzle (fig 2).
Regarding claim 13, the chamber includes an inlet end disposed adjacent to the terminal end of the inner tube and an outlet end disposed adjacent to the distal end of the nozzle (fig 2); the inlet end includes a first cross-sectional area extending between diametrically opposed points on an interior surface of the nozzle body (fig 2); and the outlet end includes a second cross-sectional area extending between diametrically opposed points on the interior surface of the nozzle body (fig 2), the second cross-sectional area being less than the first cross-sectional area (fig 2).
Regarding claim 15, individual fluid passages of the first row of fluid passages are substantially equally spaced about a circumferential direction (fig 2 Terrade), the circumferential direction extending around the central longitudinal axis; and individual 
Regarding claim 16, the outlet at the distal end of the nozzle comprises a plurality of outlet openings (50,Terade); and individual outlet openings of the plurality of outlet openings are substantially equally distributed about the central longitudinal axis (fig 2).
Regarding claim 23, further comprising a chamber (54 Terrade) disposed between the distal end of the nozzle and the inner tube, wherein the chamber includes: a first portion (34) having a first length extending in a direction parallel to the central longitudinal axis; a second portion (54) having a second length extending in the direction parallel to the central longitudinal axis, the second length being greater than the first length; and 8Application No. 16/249,651 Caterpillar INF 18-0882 a third portion (52) having a third length extending in the direction parallel to the central longitudinal axis, the third length being greater than the second length wherein the second portion is disposed between the first portion and the third portion along the central longitudinal axis (the first, second and third portions can be chosen to meet the claim limitations), and wherein the first portion, the second portion, and the third portion are disposed within an exhaust duct that is configured to receive an exhaust gas from an engine (this is true to the above combination).
Regarding claim 24, the terminal surface is oriented substantially perpendicularly to the central longitudinal axis (figure 2 Terrade, the end of the internal channel 18 is substantially perpendicular to the longitudinal axis).





Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JASON J BOECKMANN/             Primary Examiner, Art Unit 3752                                                                                                                                                                                           12/14/21